FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 06-10469
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-05-00399-LKK
KAREN LOWRY,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
           for the Eastern District of California
       Lawrence K. Karlton, Senior Judge, Presiding

                  Argued and Submitted
         June 15, 2007—San Francisco, California

                  Filed January 16, 2008

       Before: Alfred T. Goodwin, Jay S. Bybee, and
            Milan D. Smith, Jr., Circuit Judges.

                 Opinion by Judge Bybee




                            551
554                 UNITED STATES v. LOWRY
                          COUNSEL

Monica Knox, Assistant Federal Public Defender, Sacra-
mento, California, for the appellant.

Samantha Spangler, Assistant United States Attorney, Sacra-
mento, California, for the appellee.


                          OPINION

BYBEE, Circuit Judge:

    In this case we are presented with a question of first
impression: Who bears the burden of proof when a defendant
is charged with occupation of Forest Service land in violation
of 36 C.F.R. §§ 261.10(b) and (k)? Must the prosecution
prove that the defendant does not have individual aboriginal
title, or is the claim an affirmative defense? We hold that the
occupant claiming individual aboriginal title bears the burden
of demonstrating such title as an affirmative defense. Apply-
ing that standard, we conclude that the defendant in this case
failed to meet this burden, and we affirm the judgment of the
district court upholding the defendant’s convictions.

                                I

   Congress has charged the Secretary of Agriculture with “re-
gulat[ing] the[ ] occupancy and use” of the national forests by
“rules and regulations.” 16 U.S.C. § 551. Any person violat-
ing such regulations may be tried before a magistrate judge
and, if convicted, punished. Id. Under the Secretary’s regula-
tions, no one may “possess[ ] . . . occupy[ ], or otherwise us[e]
National Forest System lands for residential purposes without
a special-use authorization, or as otherwise authorized by
Federal law or regulation.” 36 C.F.R. § 261.10(b). Section
261.10(k) similarly prohibits the “[u]se or occupancy of
                   UNITED STATES v. LOWRY                  555
National Forest System land or facilities without special-use
authorization when such authorization is required.”

   There are effectively three ways that a claimant may be
authorized to occupy national forest lands. First, a claimant
may receive special-use authorization. See 36 C.F.R.
§§ 251.50, 251.52, 251.55. Second, she may claim authoriza-
tion under the Forest Allotment Act, which permits Indians
who are “not entitled to an allotment on any existing Indian
reservation, or for whose tribe no reservation has been provid-
ed” to apply for an allotment. 25 U.S.C. § 337. The Secretary
of the Interior may grant such allotment if the Secretary of
Agriculture finds that the land is more valuable for agricul-
tural or grazing purposes than for the timber. Id.; see 43
C.F.R. §§ 2533.1, 2533.2. Third, she may claim individual
aboriginal title to the land under the authority of the Supreme
Court’s decision in Cramer v. United States, 261 U.S. 219
(1923). See United States v. Dann, 873 F.2d 1189 (9th Cir.
1989).

   The Karuk people have occupied the Oak Bottom area of
the Klamath National Forest in northern California from time
immemorial. Karen Lowry, a Karuk Indian, has resided on
property located in the Oak Bottom area since approximately
1983. Lowry has not received a special-use authorization, nor
has the Secretary of Interior granted Lowry an Indian allot-
ment of land on this site. Oak Bottom encompasses a large
area, including a Forest Service campground and work center,
a 6.5 acre parcel known as Indian Allotment 280, and
Lowry’s current residence, comprising about five acres.
Indian Allotment 280, which is approximately fifty yards
from Lowry’s residence, was granted to Oak Bottom Jack,
one of Lowry’s relatives, and has passed to relatives other
than Lowry. Lowry’s great-great-grandfather, Nupas, resided
in the Oak Bottom area at least until 1900. Her great-great-
grandmother, Mahkhawa’da, resided in a two-story log cabin
located on the property now occupied by Lowry. The dates of
Mahkhawa’da’s residence are unclear, but it appears that she
556                     UNITED STATES v. LOWRY
was forced off the property by white miners at some point in
the early 1900s. Mahkhawa’da later returned to the property
after the miners left.

   Lowry’s paternal grandmother, Bessie Tripp, was born in
the area in the 1870s. Bessie was not raised on the land cur-
rently occupied by Lowry, but in a “house up at the upper
end.” Bessie left the area to attend school and subsequently
got married, though she returned on the weekends and during
some summers. In 1926, Bessie took up permanent residence
on Indian Allotment 280. Lowry resided with Bessie on
Indian Allotment 280 until Lowry was eleven years old, when
she was placed in foster care. Lowry occasionally returned to
Oak Bottom to visit Bessie, although Lowry did not take up
residence on the property she currently occupies until about
April 1983, after Bessie’s death on December 6, 1982.

   In the late 1980s, the Forest Service accused Lowry of tres-
passing on Forest Service lands and encouraged her to obtain
an Indian allotment for the land she occupied. She applied for
an allotment in 1987.1 On July 13, 1990, a Forest Service
Supervisor determined that the land was not available for
allotment because of its location within the Wild and Scenic
River corridor of the Salmon River. The Supervisor also noted
several other reasons that an allotment could not be granted,
including Lowry’s statutory ineligibility and her failure to
substantiate the agricultural uses of the land. When Lowry
requested that the Supervisor permit her to reopen the pro-
ceedings, the Supervisor refused, citing the lack of any new
information that would result in issuance of the allotment.
California Indian Legal Services sent the Supervisor a “Notice
of Appeal” on Lowry’s behalf, which the Supervisor denied
  1
    In 1988, Lowry received a certificate of eligibility from the Depart-
ment of the Interior which certifies that she is eligible to obtain an allot-
ment of land in the public domain or in a national forest. However, the
letter noted that her “chances of obtaining a Public Domain allotment are
severely limited.”
                       UNITED STATES v. LOWRY                         557
because the governing regulations did not permit an adminis-
trative appeal in Lowry’s case. Lowry sought no further relief.

   On August 8, 2003, the government charged Lowry with
occupancy of Forest Service land in violation of 36 C.F.R.
§§ 261.10(b) and (k).2 Prior to trial, the government filed a
motion in limine to exclude evidence that the government’s
denial of Lowry’s application for an Indian allotment was
arbitrary and capricious. The magistrate judge granted this
motion and precluded evidence related to Lowry’s applica-
tion. Before the magistrate judge, Lowry claimed a right to
aboriginal title under Cramer, 261 U.S. 219, because her fam-
ily had resided in the area since at least the late 1800s.

   On August 30, 2005, after a two-day trial, the magistrate
judge found Lowry guilty of unlawful occupancy. He rejected
Lowry’s argument that she was authorized to occupy the land,
holding that authorization is an affirmative defense as to
which Lowry had not met her burden of proof. The magistrate
judge also considered Lowry’s challenges to the denial of her
allotment application. Ultimately, he determined that the court
lacked jurisdiction pursuant to 25 U.S.C. § 345 to consider the
denial of the allotment application and further found that
Lowry was not deprived of due process because she had vol-
untarily opted not to pursue an action in the district court fol-
lowing the denial. He then issued a sentence that required
Lowry to leave the disputed land by April 30, 2006.

   On July 25, 2006, the district court issued a detailed opin-
ion affirming Lowry’s conviction, but on different grounds.
The district court held that authorization was an element of
the offense for which the government bore the burden of
  2
   Although the government initially filed a 23-count information, it
eventually brought only the first two charges, both concerning Lowry’s
unlawful occupancy. The government also agreed to seek only Lowry’s
removal from the land and restitution for clean-up costs rather than a fine
or a prison sentence.
558                UNITED STATES v. LOWRY
proof. However, the court then held that any error caused by
the magistrate judge’s incorrect rule was harmless because the
government had met its burden of proof. The district court
also affirmed the magistrate judge’s exclusion of the evidence
of Lowry’s Indian allotment application and the determination
that the magistrate judge lacked jurisdiction to consider
Lowry’s challenge to the Forest Service’s denial of that appli-
cation.

                              II

   Lowry appeals her convictions for unauthorized residential
occupancy of land in a national forest, see 36 C.F.R.
§ 261.10(b), and for unauthorized use or occupancy of land or
facilities in a national forest, see 36 C.F.R. § 261.10(k). She
raises two issues. First, Lowry contends that the magistrate
judge erroneously shifted the burden of proof and that the
government failed to prove each element of the crime. Specif-
ically, she alleges that the government has the burden of prov-
ing that she did not have authorization based on a claim of
individual aboriginal title to occupy the Oak Bottom area.
Second, Lowry asserts that the magistrate judge precluded her
from presenting a defense by excluding evidence that the
denial of her Indian allotment application was arbitrary and
capricious, because, had the application been granted, would
have provided an alternate means of authorization to occupy
the land. We address each of Lowry’s arguments in turn.

                              III

   Lowry claims that she has individual aboriginal title to the
National Forest Service lands she now occupies. Preliminar-
ily, she disputes the burden of proof applied by the magistrate
judge as to the authorization requirements in 36 C.F.R.
§§ 261.10(b) and (k). Lowry contends that the government
has the burden to prove all elements of the crime as defined
in the regulations, and to do so, it must establish a negative—
that she lacked authorization to occupy the land in question.
                       UNITED STATES v. LOWRY                          559
Consequently, she asserts that the magistrate judge erred by
requiring her to establish that she held individual aboriginal
title to occupy the land. With respect to the district court’s rul-
ing, Lowry does not challenge the burden of proof applied,
but disputes that the government provided sufficient evidence
to negate her authorization to occupy the land. The govern-
ment contends that authorization operates as an affirmative
defense, such that an occupant must raise and prove some
right to possession.3

   Our analysis is complicated by the fact that although Lowry
challenges the magistrate judge’s rule, she agrees with the one
subsequently applied by the district court. The magistrate
judge—acting as the trial court—applied the allegedly errone-
ous burden of proof and convicted Lowry. The district court
then rejected the magistrate judge’s allocation of the burden
of proof and adopted the rule endorsed by Lowry, but none-
theless upheld the conviction. Consequently, although Lowry
disagrees with the magistrate judge in full, she only disagrees
with the district court in part: Lowry does not assert that the
district court’s rule was plainly erroneous, but that the district
court’s application of that rule was plainly erroneous. To
assess Lowry’s claim, however, we must first consider the
allocation of the burden of proof as to the authorization
requirement in 36 C.F.R. §§ 261.10(b) and (k). Only then can
we turn to whether that burden was met. Because we reject
the rule applied by the district court, we do not ultimately
reach the merits of Lowry’s challenge to the district court rul-
ing.
  3
    Lowry’s challenge to the magistrate judge’s interpretation of a statute
is a question of law that we typically review de novo. See United States
v. Carranza, 289 F.3d 634, 642 (9th Cir. 2002). Lowry’s appeal from the
district court amounts to a claim of insufficient evidence, a ground she did
not raise before the district court. Our review “when a defendant does not
preserve a claim of sufficiency of the evidence by failing to make a
motion for acquittal at the close of the evidence,” requires reversal “only
upon plain error or to prevent a manifest injustice.” United States v. Del-
gado, 357 F.3d 1061, 1068 (9th Cir. 2004).
560                    UNITED STATES v. LOWRY
                                    A

    [1] Sections 261.10(b) and (k) do not explicitly allocate the
burden of proof. The regulations make it a misdemeanor to
occupy Forest Service land for residential purposes “without
a special-use authorization, or as otherwise authorized by
Federal law or regulation.” 36 C.F.R. § 261.10(b). The magis-
trate judge held that Lowry’s claim to individual aboriginal
title was an affirmative defense and that she “had the burden
of going forward with these affirmative defenses, since they
were not elements of the case in chief.” The district court dis-
agreed, citing its prior decision in United States v. Lex, 300
F. Supp. 2d 951, 956 (E.D. Cal. 2003), and held that the
phrase “without a special-use authorization or as otherwise
authorized by federal law” was an element of the crime
charged.

   [2] We have not explicitly addressed the allocation of the
burden of proof of the authorization requirement in 36 C.F.R.
§§ 261.10(b) and (k). In fact, it appears that the burden of
proof question is one of first impression in the circuit courts.
Because the absence of a special-use authorization or Indian
allotment is not disputed here,4 we do not address the burden
of proof as to these potential grounds for authorization.5
Instead, we consider the burden of proof as to the specific
basis raised here—that is, Lowry’s claim of individual aborig-
inal title.
  4
     Although Lowry challenges the government’s denial of her Indian
allotment application as arbitrary and capricious, an issue we address in
section IV, she does not dispute the denial itself.
   5
     There is language in our precedent suggesting that the government
must prove the absence of a special-use authorization or an Indian Allot-
ment. See United States v. Adams, 388 F.3d 708, 712 (9th Cir. 2004)
(reciting the lack of special-use authorization as a statutory element to be
proven by the government); United States v. Caudle, 48 F.3d 433, 434 (9th
Cir. 1995) (same). However, neither Adams nor Caudle specifically con-
sidered the allocation of the burden of proof. We need not address this
issue here.
                    UNITED STATES v. LOWRY                   561
    We have previously considered whether a claim of individ-
ual aboriginal title satisfied the requisite authorization in 36
C.F.R. § 261.10(b) in a case very similar to Lowry’s. In
United States v. Kent, 945 F.2d 1441 (9th Cir. 1991), we
addressed whether Kent, a Karuk Indian, had an individual
aboriginal right to occupy land within the Klamath National
Forest. We did not explicitly address the burden of proof as
to authorization, but we did speak in terms that appeared to
put the burden on the defendant to establish individual aborig-
inal title. We phrased the defendant’s position as a defense,
stating that “[a]t trial, [the defendant] defended her occupancy
of this parcel of land as protected by individual aboriginal
title,” id. at 1443, and we required the defendant to demon-
strate such title, observing that individual aboriginal title may
be established “when an Indian can show that she or her lineal
ancestors continuously occupied a parcel of land, as individu-
als, and that the period of continuous occupancy commenced
before the land in question was withdrawn from entry for pur-
poses of settlement.” Id. at 1444 (emphasis omitted) (citing
United States v. Dann, 873 F.2d 1189, 1198-99 (9th Cir.
1989)). We held that “[the defendant]’s claim fails to meet
th[ose] requirements.” Id. Although we did not expressly so
hold, Kent strongly implied that the defendant has the burden
of proving a claim of individual aboriginal title.

   [3] Lowry argues that Kent does not govern her case and
that the phrase in 36 C.F.R. § 261.10(b), “without a special-
use authorization, or as otherwise authorized by Federal law
or regulation,” merely “negates an element of the crime” and
may not be shifted to the defendant. See Walker v. Endell, 850
F.2d 470, 472 (9th Cir. 1987). We disagree. It is a “settled
rule” that “an indictment or other pleading founded on a gen-
eral provision defining the elements of an offense, or of a
right conferred, need not negative the matter of an exception
made by a proviso or other distinct clause, whether in the
same section or elsewhere, and that it is incumbent on one
who relies on such an exception to set it up and establish it.”
McKelvey v. United States, 260 U.S. 353, 357 (1922). We do
562                 UNITED STATES v. LOWRY
not think that the “without” clause in 36 C.F.R. § 261.10(b)
negates an element of the crime. The charge from Congress
to the Secretary of Agriculture is “to regulate the[ ] occupancy
and use [of the national forests] and to preserve the forests
thereon from destruction.” 16 U.S.C. § 551. This the Secre-
tary has done by prohibiting the “[t]aking possession of, occu-
pying, or otherwise using National Forest System lands for
residential purposes,” 36 C.F.R. § 261.10(b), and the “[u]se or
occupancy of National Forest System land or facilities.” 36
C.F.R. § 261.10(k). The government bears the burden of prov-
ing possession, use or occupancy of the land. The statute pro-
hibits possession or occupation generally, subject to specific
exceptions authorized by law. The “without” clause simply
recognizes the existence of such exceptions to the general
prohibition against residing in the nation’s forests. We hold
that the defendant bears the burden of proving these excep-
tions.

    This approach is consistent with our approach in Kent, in
which we stated that the person claiming individual aboriginal
title must demonstrate continuous individual occupation that
commenced before the land in question was withdrawn from
entry for purposes of settlement. See Kent, 945 F.2d at 1444.
Placing the burden on the claimant to prove authorization is
also consistent with other cases in a variety of areas in which
we have addressed statutory exceptions. In United States v.
Freter, the statute at issue provided for the punishment of
“ ‘[a]ny person . . . in charge of a facility from which a haz-
ardous substance is released, other than a federally permitted
release, . . . who fails to notify immediately the appropriate
agency.’ ” 31 F.3d 783, 787 (9th Cir. 1994) (quoting 42
U.S.C. § 9603(b)(3)) (emphasis and alterations in original).
The defendant argued that the government was required to
prove, as an element of the offense, that its release was not
federally permitted. He argued that the “other than” clause
was an element of the offense because it was “not set forth in
a distinct statutory section, but is stated in a sentence describ-
ing the elements of the offense, and is set off only by com-
                    UNITED STATES v. LOWRY                   563
mas.” Id. at 788. We rejected this argument, stating that “[t]he
doctrine we apply . . . is not limited to statutes in which the
relevant language is in a separate section, or in which the rele-
vant language is in a separate sentence from that describing
the elements of the crime,” and derives from the “well-
established rule . . . that a defendant who relies upon an
exception to a statute made by a proviso or distinct clause,
whether in the same section of the statute or elsewhere, has
the burden of establishing and showing that he comes within
the exception.” Id. (citations and internal quotation marks
omitted). See also Moore v. United Kingdom, 384 F.3d 1079,
1085-86 (9th Cir. 2004) (“As [the appellant] is relying on an
exception within the text of the treaty, the burden is on him
to show that the exception applies.”); United States v. Gra-
venmeir, 121 F.3d 526, 528 (9th Cir. 1997) (construing 18
U.S.C. § 922(o)(2)(B) as an affirmative defense). Once the
claimant proves that she comes within the exception, then the
government must prove the inapplicability of the defense
beyond a reasonable doubt. See United States v. Bruce, 394
F.3d 1215, 1222-23 (9th Cir. 2005) (holding that Indian status
is an affirmative defense to a charge under 18 U.S.C. § 1152,
and that once the burden of production is satisfied, the gov-
ernment retains the ultimate burden of persuasion).

   Aside from its theoretical support, our approach makes
practical sense in this case: given the nature of Lowry’s claim
to individual aboriginal title, it would be “far easier for the
defendant to present evidence” of her Indian ancestors and
their history of land occupancy to establish that the exception
applies than for the government to do so. Freter, 31 F.3d at
788-89; see also Gravenmeir, 121 F.3d at 528 (“That the gov-
ernment could ‘prove the negative’ in this case, however,
does not mean that it would be easier for the government to
do so.”); United States v. Hester, 719 F.2d 1041, 1043 (9th
Cir. 1983) (“It is far more manageable for the defendant to
shoulder the burden of producing evidence that he is a mem-
ber of a federally recognized tribe than it is for the Govern-
564                    UNITED STATES v. LOWRY
ment to produce evidence that he is not a member of any one
of the hundreds of such tribes.”).6

   Finally, we consider that if we were to place the burden on
the government, we would create a presumption that Indians
have an individual aboriginal claim until the United States
proves otherwise. Such a presumption might prove unwork-
able in a number of ways—not the least being that it might
subject some national forest system lands to multiple claims
of ownership and leave the United States unable to manage its
lands effectively. Nothing in the statute requires such a result,
and we doubt that was the Secretary’s design in the regula-
tions.

   [4] Having concluded that where authorization is claimed
by virtue of individual aboriginal title, it is an affirmative
defense to be raised by a defendant, we need not address
whether the government provided sufficient evidence to
negate Lowry’s right to individual aboriginal title. It is
Lowry, and not the government, who has the burden to estab-
lish individual aboriginal title. As we explain, we conclude
that Lowry has not made even a prima facie showing that she
satisfies the requirements for such a claim.

                                    B

   [5] The Supreme Court first introduced the doctrine of indi-
vidual aboriginal title in Cramer v. United States, 261 U.S.
219 (1923), to permit individual Indian tribe members to
establish rights to land separate from their nomadic tribes.
The Court described the individual right as similar in purpose
to the right of tribal occupancy, but emphasized its individual
  6
    Arguably, the same logic may not hold true for records of special-use
authorizations and Indian allotments, which the government may keep as
to its National Forest Service land. However, as we previously noted, our
holding is limited to the burden of proof for authorization based on indi-
vidual aboriginal title.
                   UNITED STATES v. LOWRY                  565
nature as “based on occupancy alone” and “clearly fixed by
the inclosure, cultivation and improvements” of the land.
Cramer, 261 U.S. at 227-29, 235. We further defined the right
to individual aboriginal title in United States v. Dann, 873
F.2d 1189 (9th Cir. 1989), and United States v. Kent, 945 F.2d
1441 (9th Cir. 1991). In Dann, we held that “[t]o establish
such an individual right of occupancy, the [claimant] must
show actual possession by occupancy, inclosure, or other
actions establishing a right to the lands to the exclusion of
adverse claimants.” Id. at 1199 (citing Cramer, 261 U.S. at
236). We further explained that the occupancy giving rise to
a Cramer claim must have begun before the property was
withdrawn from settlement, and that the claimant (or her lin-
eal ancestors) must have then continuously exercised the right
to occupy the land. Id. at 1197-1200. We reiterated these fac-
tors in Kent. See 945 F.2d at 1444 (individual aboriginal title
can be established “when an Indian can show that she or her
lineal ancestors continuously occupied a parcel of land, as
individuals, and that the period of continuous occupancy com-
menced before the land in question was withdrawn from entry
for purposes of settlement.”) (citing Dann, 873 F.2d at 1198-
99) (emphasis in original)).

   [6] Under Cramer, Dann, and Kent, Lowry must demon-
strate her continuous occupancy of the Oak Bottom land. She
cannot do so. Although Lowry can demonstrate that at least
one of her lineal ancestors, Bessie Tripp, dwelt continuously
in the Oak Bottom area between 1926 and 1982, Lowry does
not contend that Bessie continuously lived on the parcel of
land Lowry currently occupies. Bessie Tripp resided for the
period between 1926 and 1982 on Indian Allotment 280,
which adjoins, but does not include, the property that Lowry
currently occupies. Lowry argues that the distinction between
these parcels is immaterial because Bessie Tripp and the other
residents of Allotment 280 treated Lowry’s claimed parcel as
part of their property. However, as the magistrate judge noted,
Bessie resided on private property—Allotment 280—not on
Forest Service land. There is no basis in the case law to
566                    UNITED STATES v. LOWRY
expand a claim of individual aboriginal title based on occu-
pancy of one parcel of land to include another parcel that was
never so occupied. Moreover, Bessie Tripp and the other resi-
dents did not use the claimed parcel in any of the ways dis-
cussed in Dann and Kent: There was no enclosure, no
cultivation, and no residence on the property now occupied by
Lowry.7 We conclude that Lowry has not presented evidence
of continuous occupancy of the disputed land and conse-
quently, fails to establish her claim of individual aboriginal
title.

                                    IV

   Alternatively, Lowry argues that the magistrate judge
improperly precluded her from presenting evidence of irregu-
larities in the Forest Service’s prior denial of her request for
an Indian allotment in 1990. She claims that her inability to
challenge that denial violated her due process rights by fore-
closing her defense that the Indian allotment proceeding was
flawed and that, but for the flaws, she had a plausible ground
for obtaining an Indian allotment. She asserts that, as a conse-
quence, the denial of her allotment application “cannot be
  7
    Even assuming that Bessie Tripp’s occupancy at Allotment 280 some-
how extended to the claimed parcel, Lowry still fails to make out a prima
facie case of individual aboriginal title because she has not shown continu-
ous occupancy since before the land was withdrawn from settlement. See
Dann, 873 F.2d at 1197-99. As noted by the government, both Allotment
280 and the land constituting Lowry’s residence were withdrawn from set-
tlement either by President Theodore Roosevelt’s proclamation creating
the Klamath National Forest in 1905, see Proclamation of May 6, 34 Stat.
3001 (1905), or by the Forest Allotment Act in 1910, see Pub. L. No. 313,
ch. 431, § 31, 36 Stat. 855, 863 (1910) (codified at 25 U.S.C. § 337).
Because we must look to the period of unbroken occupancy extending
back from the present, even assuming that Bessie Tripp’s occupancy at
Allotment 280 somehow extended to the claimed parcel, the earliest
Lowry could trace her lineal ancestor’s continuous occupancy was to 1926
—the year Bessie returned to Allotment 280 to take up her residence—or
at least 16 years after the property was withdrawn from settlement.
                        UNITED STATES v. LOWRY                           567
used as a critical part of” the instant criminal prosecution
against her.

   [7] As the sole support for her collateral challenge, Lowry
points to United States v. Mendoza-Lopez, 481 U.S. 828
(1987). In Mendoza-Lopez, the Supreme Court allowed two
Mexican nationals, who were charged with re-entry after
deportation in violation of 8 U.S.C. § 1326, to introduce evi-
dence of procedural due process violations that occurred in
their deportation proceedings. See 481 U.S. at 830, 837-39.
However, the Court clearly limited such a “collateral chal-
lenge” to situations “where the deportation proceeding effec-
tively eliminates the right of the alien to obtain judicial
review.” Id. at 839 (emphasis added). The Court considered
whether “the violation of respondents’ rights that took place
in this case amounted to a complete deprivation of judicial
review of the determination,” to decide if the use of the depor-
tation determination to enhance the respondents’ penalty for
an unlawful entry under § 1326 would violate due process. Id.
at 840. The Court held that because the immigration judge
“permitted waivers of the right to appeal that were not the
result of considered judgments by respondents, and failed to
advise respondents properly of their eligibility to apply for
suspension of deportation,” the respondents had been
deprived of judicial review. Id. (concluding that “the waivers
of their rights to appeal [from the deportation proceeding]
were not considered or intelligent”).

   [8] Mendoza-Lopez does not justify Lowry’s collateral
attack upon the Forest Service’s recommendation to deny her
application for an Indian allotment.8 Lowry had a right to seek
review of the denial in federal court, 25 U.S.C. § 345, or to
  8
   Under 25 U.S.C. § 337, the Secretary of the Interior makes the decision
to make an Indian allotment, but his determination must be informed by
the Secretary of Agriculture’s finding that the land is better suited to agri-
culture or grazing than to timber. The Forest Service is an agency within
the Department of Agriculture.
568                   UNITED STATES v. LOWRY
file an original action in district court, 28 U.S.C. § 1353.9 See
Christensen v. United States, 755 F.2d 705 (9th Cir. 1985).
The availability of this relief undermines any possible appli-
cation that Mendoza-Lopez might have in this case; the entire
rationale of that case—that the respondents had been deprived
of judicial review—simply bears no relevance to Lowry’s
claim. Indeed, allowing Lowry to collaterally attack the
administrative proceedings would effectively circumvent the
six-year statute of limitations we have held governs review of
such actions. See Christensen, 755 F.2d at 707-08 (holding
that 25 U.S.C. § 345 gives federal courts jurisdiction over
action seeking review of government’s failure to grant appli-
cation for Indian allotment, but dismissing action as time-
barred). Because Lowry declined to exercise her rights to seek
judicial review of the denial of her application, the district
court did not err in concluding that it lacked jurisdiction to
consider Lowry’s collateral attack on her administrative pro-
ceedings as part of the present criminal action.

                                   V

   For the foregoing reasons, we affirm the judgment of con-
viction.

  AFFIRMED.




  9
   It is possible that the Administrative Procedure Act, 5 U.S.C. §§ 701-
06, provided an additional avenue for judicial review.